Opinion issued February 24, 2015.




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-13-00758-CR
                            ———————————
                      ERIC DOUGLAS SHAW, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee



                   On Appeal from the 183rd District Court
                           Harris County, Texas
                       Trial Court Case No. 1365799



                          MEMORANDUM OPINION

      Appellant, Eric Douglas Shaw, attempts to appeal from his January 29, 2013

judgment of conviction for the state-jail felony offense of forgery.1 We dismiss the


1
      See TEX. PENAL CODE ANN. § 32.21(b) (Vernon 2011).
appeal for want of jurisdiction.

      Pursuant to an agreement with the State, appellant pleaded guilty to the

offense of forgery and pleaded true to the allegations that he had twice been

previously convicted of felony offenses. The trial court accepted the plea

agreement and assessed appellant’s punishment at confinement for two years.

Appellant timely appealed. In an unpublished opinion, we dismissed his appeal for

want of jurisdiction because the case was a plea-bargained case and appellant had

no right of appeal. See Shaw v. State, No. 01-13-00132-CR, 2013 WL 1932133, at

*1 (Tex. App.—Houston [1st Dist.] May 9, 2013, no pet.) (mem. op., not

designated for publication). We issued our mandate on July 12, 2013. On August

16, 2013, appellant filed a second notice of appeal, seeking a new appeal.

      We lack jurisdiction over appellant’s attempted appeal. We cannot exercise

jurisdiction over an appeal without a timely filed notice of appeal. See TEX. R. APP.

P. 26.2(a); see also Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998);

Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). The time for

perfecting an appeal from a judgment of conviction begins to run on the day that

sentence is imposed or suspended in open court. TEX. R. APP. P. 26.2(a); see Lair

v. State, 321 S.W.3d 158, 159 (Tex. App.—Houston [1st Dist.] 2010, pet. ref’d).

Here, the trial court imposed sentence on January 29, 2013. Appellant’s notice of

appeal, filed on August 16, 2013, is untimely.

                                         2
      Further, only the Texas Court of Criminal Appeals has jurisdiction in final

post-conviction felony proceedings. See TEX. CODE CRIM. PROC. ANN. art. 11.07

(Vernon Supp. 2014); see also Padieu v. Court of Appeals of Tex., Fifth Dist., 392
S.W.3d 115, 117–18 (Tex. Crim. App. 2013) (citing TEX. CODE CRIM. PROC. ANN.

art. 11.07 (Vernon Supp. 2014); Ex parte Alexander, 685 S.W.2d 57, 60 (Tex.

Crim. App. 1985)). “Article 11.07 contains no role for the courts of appeals.” In re

Briscoe, 230 S.W.3d 196, 196 (Tex. App.—Houston [14th Dist.] 2006, orig.

proceeding).

      Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R.

APP. P. 43.2(f). We dismiss all pending motions as moot.




                                 PER CURIAM


Panel consists of Justices Jennings, Higley, and Huddle.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           3